Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 23, 2017


The Court of Appeals hereby passes the following order:

A17A1566. DARRELL BROWN v. THE STATE.

      This appeal represents the 15th time Darrell Brown has attempted to appeal his
convictions. Brown was convicted of two counts of aggravated assault, three counts
of aggravated battery, kidnapping with bodily injury, and possession of a knife during
the commission of a felony. Brown’s convictions were affirmed on appeal by this
Court. Brown v. State, 275 Ga. App. 99 (619 SE2d 789) (2005). Thereafter he filed
numerous motions for sentence reconsideration/modification, to correct an allegedly
void judgment and sentence, for out-of-time appeal, as well as extraordinary motion
for new trial, which the trial court denied. Brown attempted to appeal many of the
court orders.1 In the instant direct appeal, Brown seeks to challenge a trial court order
denying his supplemental extraordinary motion for new trial. We lack jurisdiction.
      As we have told Brown previously, orders denying extraordinary motions for
new trial must be appealed by application for discretionary appeal. OCGA § 5-6-35
(a) (7); Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997). Thus, we
have no jurisdiction to consider a direct appeal on this matter. Accordingly, Brown’s


      1
        See Case Nos. A17D0317 (denied March 15, 2017); A16D0391 (dismissed
June 17, 2016); A15D0174 (dismissed Dec. 23, 2014); A13A1835 (dismissed May 24,
2013); A13D0320 (dismissed May 2, 2013); A12D0204 (dismissed Jan. 27, 2012);
A12A1501 (dismissed April 19, 2012); A11D0316 (denied April 15, 2011); A11A2153
(dismissed Aug. 11, 2011); A11A0497 (dismissed Dec. 10, 2010); A11A0371
(dismissed Nov. 9, 2010); A09D0065 (dismissed Oct. 21, 2008); A09A0386
(dismissed Feb. 19, 2009); A08D0216 (dismissed March 6, 2008).
appeal is hereby DISMISSED.



                              Court of Appeals of the State of Georgia
                              Clerk’s Office, Atlanta,____________________
                                                        05/23/2017
                                      I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                                    , Clerk.